 DEE ('EE FLOOR COVERING INCDee Cee Floor Covering, Inc. and its alter ego and/orsuccessor, Dagin-Akrab Floor Covering, Inc. andResilient Floor & Decorative Covering Workers Lo-cal Union No. 1179, affiliated with InternationalBrotherhood of Painters & Allied Trades, AFL-C!O. Case 17 CA-6809August 15, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELI.OAND MURPHYOn September 27, 1977. the National Labor Rela-tions Board issued its Decision and Order in theabove-entitled proceeding' in which it ordered thatRespondent, inter alia, make whole employees FredWakefield, Gary Allen, and any other employees2forlosses sustained resulting from their refusal to acceptRespondent's unlawful offers of employment which,the Board found, violated Section 8(a)(3) and (1) ofthe Act. On May 26, 1978, the United States Court ofAppeals for the Tenth Circuit entered its judgmentenforcing the Board's Order. A controversy havingarisen over the amount of backpay owed the discrim-inatees, the Regional Director for Region 17 duly is-sued and served on the parties, including Respondent,the backpay specification and notice of hearingherein which sets forth the amounts of backpay alleg-edly due the discriminatees. Respondent having failedto answer the backpay specification the allegations setforth therein stand uncontroverted.On June 11, 1979, counsel for the General Counselfiled with the Board a "Motion for Summary Judg-ment and for Issuance of Board Order." Subse-quently, on June 15, 1979, the Board issued an ordertransferring the proceeding to the Board and a NoticeTo Show Cause why the General Counsel's Motionfor Summary Judgment should not be granted.' Re-spondent has not filed a response to the Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.' 232 NLRB 421.2 In its Order the Board left to the compliance stage of this proceeding thedetermination of whether other employees similarly rejected offers of em-ployment which were unlawfully conditioned upon withdrawal from theUnion. During an investigation conducted during the compliance stage itwas revealed that another employee, Edwin Lee Hogan. refused to acceptemployment with Respondent under these terms. Accordingly. he is allegedby the General Counsel to be a discriminatee and entitled to backpa) as setforth in the backpay specification mentioned herein.I The Board also ordered the hearing postponed indefinitel).Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54(c) of the National Labor RelationsBoard Rules and Regulations. Series 8. as amended.provides, in relevant part, with respect to a backpayspecification:(c) Effect of fi/ilure to answer or plead specifi-cal/ and in detail lo the specification. -- If the re-spondent fails to file any answer to the specifica-tion within the time prescribed by this section.the Board may, either with or without taking evi-dence in support of the allegations of the specifi-cation and without notice to the respondent. findthe specification to be true and enter such orderas maN be appropriate.The backpay specification duly served on Respon-dent stated that Respondent should file with the Re-gional Director an answer to said specification within15 days after being served with the specification. Re-spondent did not file an answer to the backpay speci-fication and has not filed a response to the Notice ToShow Cause. No good cause to the contrary havingbeen shown in accordance with the above-mentionedrule, the Board deems Respondent to have admittedall allegations of the backpay specification to be trueand finds that there are no matters in issue whichwould require a hearing. Accordingly, we herebygrant the General Counsel's Motion for SummaryJudgment and shall issue an appropriate Order.On the basis of the backpay specification and theentire record in this case, the Board makes the follow-ing findings of fact:We find that Fred Wakefield. Gary Allen, and Ed-win Lee Hogan are entitled to be made whole underthe Board's Order and the court's decree by paymentto them of the amounts as summarized and calculatedin the General Counsel's backpay specification:namely, by payment of $9,461.21 to Fred Wakefield:$5,457.68 to Gary Allen: and $1,200.12 to Edwin LeeHogan: plus interest accrued to the date of payment.minus the tax withholdings required by Federal,state, and local laws.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, DeeCee Floor Covering, Inc., and its alter ego, Dagin-Akrab Floor Covering, Inc., Kansas City, Missouri,its officers, agents, successors, and assigns, shall pay244 NLRB No. 41239 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the employees involved in this proceeding the fol-lowing amounts:Fred Wakefield $9,461.21Gary Allen $5,457.68Edwin Lee Hogan $1,200.12with interest to be computed in the manner pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977),4less FICA and state, local, and Federal in-come taxes which are to be deducted.' See, generally, Isis Plumbing & Healing Co.. 138 NI.RB 716 (1962).240